
	
		II
		Calendar No. 78
		112th CONGRESS
		1st Session
		H. R. 872
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 4, 2011
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		
			June 21 (legislative
			 day, June 16), 2011
			 Reported by Ms.
			 Stabenow, without amendment
		
		AN ACT
		To amend the Federal Insecticide,
		  Fungicide, and Rodenticide Act and the Federal Water Pollution Control Act to
		  clarify Congressional intent regarding the regulation of the use of pesticides
		  in or near navigable waters, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing Regulatory Burdens Act of
			 2011.
		2.Use of authorized
			 pesticidesSection 3(f) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(f)) is
			 amended by adding at the end the following:
			
				(5)Use of
				authorized pesticidesExcept
				as provided in section 402(s) of the Federal Water Pollution Control Act, the
				Administrator or a State may not require a permit under such Act for a
				discharge from a point source into navigable waters of a pesticide authorized
				for sale, distribution, or use under this Act, or the residue of such a
				pesticide, resulting from the application of such
				pesticide.
				.
		3.Discharges of
			 pesticidesSection 402 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by
			 adding at the end the following:
			
				(s)Discharges of
				pesticides
					(1)No permit
				requirementExcept as
				provided in paragraph (2), a permit shall not be required by the Administrator
				or a State under this Act for a discharge from a point source into navigable
				waters of a pesticide authorized for sale, distribution, or use under the
				Federal Insecticide, Fungicide, and Rodenticide Act, or the residue of such a
				pesticide, resulting from the application of such pesticide.
					(2)ExceptionsParagraph
				(1) shall not apply to the following discharges of a pesticide or pesticide
				residue:
						(A)A discharge resulting from the application
				of a pesticide in violation of a provision of the Federal Insecticide,
				Fungicide, and Rodenticide Act that is relevant to protecting water quality,
				if—
							(i)the discharge would not have occurred but
				for the violation; or
							(ii)the amount of pesticide or pesticide
				residue in the discharge is greater than would have occurred without the
				violation.
							(B)Stormwater discharges subject to regulation
				under subsection (p).
						(C)The following discharges subject to
				regulation under this section:
							(i)Manufacturing or
				industrial effluent.
							(ii)Treatment works
				effluent.
							(iii)Discharges
				incidental to the normal operation of a vessel, including a discharge resulting
				from ballasting operations or vessel biofouling
				prevention.
							.
		
	
		
			Passed the House of
			 Representatives March 31, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		June 21 (legislative day, June 16), 2011
		Reported without amendment
	
